DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to amendment filed on 11/15/2021, in which claims 1, 10, and 19 was amended, and claims 1 – 26 was presented for examination.
3.	Claims 1 – 26 are now pending in the application.

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2021 has been entered.
 
Response to Arguments
5.	Applicant’s arguments with respect to claims 1 – 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Remarks
6.1	As per double patent rejection of claims 1-3, 4, 5 – 6, 10 – 12, 13, 14 – 15, 19 – 21, 22 , and 23, applicant argues in substance in page 9 that the current application includes the claimed features of storing one or more sets of database indicator values in response to receiving the one or more sets of database indicator values from an index database" and "transmitting a request for one or more salt value inputs from one or more index databases.
	Examiner respectfully disagrees.
The  amended feature was not different from the claim in the co-pending application. The instant application discloses storing one or more sets of database indicator values in response to receiving the one or more sets of database indicator values from an index database; transmitting a request for one or more salt value inputs from one or more index databases. Also, the instant application is directed to offline process while the co-pending application is directed to online process. The environment at which the claim is being performed does not make the claim distinct from each.
Thus, the rejection is maintained.
6.2	As per rejection of claims 1 – 26 under 23 U.S.C  112, applicant argues in substance in page 10 that  claims 1, 10, and 19 distinctly claim the subject matter because the claim specifically “providing one or more database values as candidates to represent the search query based on the comparison of the one or more search indicator values with the one or more sets of database indicator values".
	Examiner respectfully disagrees.

6.3	Thus, the rejection is maintained.

Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 3, 4, 5 – 6, 10 – 12, 13, 14 – 15, 19 – 21, 22, and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 3, 5, 8 – 9, 10 – 12, 14, 17 – 18, 19 – 21, 23, and 26 of co-pending Application No. 16/589,937. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is directed to method of offline term searching while the co-pending application is directed to method for making fuzzy search. The process employed by both method are similar and the claimed feature of both process are similar. In addition, there is nothing the claimed feature that specifically differentiate offline searching from fuzzy searching describes in the co-pending application. The claims are not different from each other. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant Application #:16/589,943
Co-pending Application #:16/589,937
1. A method of offline term searching, the method comprising: storing one or more sets of database indicator values in response to receiving the one or more sets of database indicator values from an index database; transmitting a request for one or more salt value inputs from one or more index databases: receiving one or more characters of a search query;
generating one or more search indicator values based on the one or more characters of the search query, wherein each search indicator value of the one or more search indicator values comprises a digest of the one or more characters of the search query inputted into a
minhash function with a distinct salt value input; comparing the one or more search indicator values with the stored one or more sets of database indicator values, wherein each database indicator value in the one or more sets of database
indicator values corresponds to a database value; and providing one or more database values as candidates to represent the search query based on the comparison of the one or more search indicator values with the one or more sets of database indicator values.
1. A method of making online fuzzy search queries, the method comprising: receiving one or more characters of a search query;  receiving a salt value input used with a minhash function from one or more index servers; generating one or more search indicator values, each search indicator value based on the salt value input, wherein each search indicator value of the one or more search indicator values comprises a digest of the one or more characters of a search query inputted into the minhash function with the distinct salt value input; causing the transmission of at least one of the one or more search indicator values to one or more index servers corresponding to the salt value input used to generate the at least one of the one or more search indicator values; and receiving one or more database values from the one or more index servers, wherein the one or more database values correspond to at least one of the one or more search indicator values.
2. The method of Claim 1, further comprising generating one or more confidence levels of the one or more characters of the search query with the one or more database values based on the comparison of the one or more search indicator values with the one or more sets of database indicator values.
2. The method of Claim 1, further comprising generating one or more confidence levels of the one or more characters of the search query corresponding to the one or more database values received from the one or more index servers.
3. The method of Claim 2, wherein providing the one or more database values as candidates to represent the search query is further based on the confidence levels that have been created.
3. The method of Claim 2, further comprising providing one or more database values to a user as candidates to represent the search query with the one or more database values that are provided being based on the confidence levels that have been created.
4. The method of Claim 2, further comprising causing the transmission of one or more of the database values based on the one or more confidence levels generated.
5. The method of Claim 1, further comprising providing a database value based on the one or more confidence levels generated.
5. The method of Claim 1, wherein the digest of the one or more characters is based on the minhash function with the distinct salt value input being performed on one or more hash windows of the one or more characters of the search query.
8. The method of Claim 1, wherein the digest of the one or more characters is based on the minhash function being performed on one or more character windows of the one or more characters of the search query.
6. The method of Claim 1, wherein each minhash function with the distinct salt value input includes a distinct salt value input to compare to a window of the one or 30 AttyDktNo. 064359/534615 LEGAL02/39244531 vimore characters of the search query, and wherein the one or more salt values are pseudo- random values not related to the one or more characters of the search query.
9. The method of Claim 1, wherein each minhash function includes a distinct combination of one or more salt values to compare to a character window of the one or more characters of the search query, and wherein the one or more salt values are pseudo- random values not related to the one or more characters of the search query.
10. An apparatus for offline term searching, the apparatus comprising at least one processor and at least one non-transitory memory including computer program code instructions, the computer program code instructions configured to, when executed, cause the apparatus to: store one or more sets of database indicator values in response to receiving the one or more sets of database indicator values from an index database; transmit a request for one or more salt value inputs from one or more index databases;  receive one or more characters of a search query; generate one or more search indicator values based on the one or more characters of the search query, wherein each search indicator value of the one or more search indicator values comprises a digest of the one or more characters of the search query inputted into a minhash function with a distinct salt value input; compare the one or more search indicator values with the stored one or more sets of database indicator values, wherein each database indicator value in the one or more sets of database indicator values corresponds to a database value; and providing one or more database values as candidates to represent the search query based on the comparison of the one or more search indicator values with the one or more sets of database indicator values.
10. An apparatus for processing online fuzzy search queries, the apparatus comprising at least one processor and at least one non-transitory memory including computer program code instructions, the computer program code instructions configured to, when executed, cause the apparatus to: receive one or more characters of a search query; receive a salt value input used with a minhash function from the one or more index servers; generate one or more search indicator values based on the one or more characters of the received search query, each search indicator value based on the salt value input, wherein each search indicator value of the one or more search indicator values comprises a digest of the one or more characters of a search query inputted into the minhash function with one of the distinct salt value input; cause the transmission of at least one of the one or more search indicator values to one or more index servers corresponding to the salt value input used for a given search indicator value; and receive one or more database values from the one or more index servers, wherein the one or more database values correspond to at least one of the one or more search indicator values.
11. The apparatus of Claim 10, wherein the at least one memory and computer program code are further configured to, with the processor, cause the apparatus to generate one or more confidence levels of the one or more characters of the search query 31 AttyDktNo. 064359/534615 LEGAL02/39244531 viwith the one or more database values based on the comparison of the one or more search indicator values with the one or more sets of database indicator values.
11. The apparatus of Claim 10, wherein the at least one memory and computer program code are further configured to, with the processor, cause the apparatus to generate one or more confidence levels of the one or more characters of the search query corresponding to the one or more database values received from the one or more index servers.
12. The apparatus of Claim 11, wherein the at least one memory and computer program code are further configured to, with the processor, cause the apparatus to cause the transmission of at least one database value to a user based on the one or more confidence levels generated.

12. The apparatus of Claim 10, wherein the at least one memory and computer program code are further configured to, with the processor, cause the apparatus to provide one or more database values to a user as candidates to represent the search query with the one or more database values that are provided being based on the confidence levels that have been created.
13. The apparatus of Claim 11, wherein the at least one memory and computer program code are further configured to, with the processor, cause the apparatus to cause the transmission of one or more of the database values based on the one or more confidence levels generated.
14. The apparatus of Claim 10, wherein the at least one memory and computer program code are further configured to, with the processor, cause the apparatus to provide a database value based on the one or more confidence levels generated.
14. The apparatus of Claim 10, wherein the digest of the one or more characters is based on the minhash function with the distinct salt value input being performed on one or more hash windows of the one or more characters of the search query.
17. The apparatus of Claim 10, wherein the digest of the one or more characters is based on the minhash function being performed on one or more character windows of the one or more characters of the search query
15. The apparatus of Claim 10, wherein each minhash function with the distinct salt value input includes a distinct salt value input to compare to a window of the one or more characters of the search query, and wherein the one or more salt values are pseudo-random values not related to the one or more characters of the search query.
18. The apparatus of Claim 10, wherein each minhash function includes a distinct combination of one or more salt values to compare to a character window of the one or more characters of the search query and the one or more salt values are pseudo- random values not related to the one or more characters of the search query.
19. A computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code portions stored therein, the computer-executable program code portions comprising program code instructions configured to: store one or more sets of database indicator values in response to receiving the one or more sets of database indicator values from an index database; transmit a request for one or more salt value inputs from one or more index databases; receive one or more characters of a search query; generate one or more search indicator values based on the one or more characters of the search query, wherein each search indicator value of the one or more search indicator values comprises a digest of the one or more characters of the search query inputted into a minhash function with a distinct salt value input; compare the one or more search indicator values with the stored one or more sets of database indicator values, wherein each database indicator value in the one or more sets of database indicator values corresponds to a database value, and provide one or more database values as candidates to represent the search query based on the comparison of the one or more search indicator values with the one or more sets of database indicator values.
19. A computer program product for online processing fuzzy search queries comprising at least one non-transitory computer-readable storage medium having computer-executable program code portions stored therein, the computer-executable program code portions comprising program code instructions configured to: receive one or more characters of a search query; receive a salt value input used with a minhash function from one or more index servers; generate one or more search indicator values based on the one or more characters of the received search query, each search indicator value based on the salt value input, wherein each search indicator value of the one or more search indicator values comprises a digest of the one or more characters of a search query inputted into the minhash function with the distinct salt value input; cause the transmission of at least one of the one or more search indicator values to one or more index servers corresponding to the salt value input used for a given search indicator value; and receive one or more database values from the one or more index servers, wherein the one or more database values correspond to at least one of the one or more search indicator values.
20. The computer program product of Claim 19, further comprising program code instructions to generate one or more confidence levels of the one or more characters of the search query with the one or more database values based on the comparison of the one or more search indicator values with the one or more sets of database indicator values.
20. The computer program product of Claim 19, further comprising program code instructions to generate one or more confidence levels of the one or more characters of the search query corresponding to the one or more database values received from the one or more index servers.
21. The computer program product of Claim 20, further comprising program code instructions to cause the transmission of at least one database value to a user based on the one or more confidence levels generated.
21. The computer program product of Claim 19, further comprising program code instructions to provide one or more database values to a user as candidates to 33 AttyDktNo. 064359/534614 LEGAL02/39245066v1represent the search query with the one or more database values that are provided being based on the confidence levels that have been created.
22. The computer program product of Claim 20, further comprising program code instructions to cause the transmission of one or more of the database values based on the one or more confidence levels generated.
23. The computer program product of Claim 19, further comprising program code instructions to provide a database value based on the one or more confidence levels generated.
23. The computer program product of Claim 19, wherein the digest of the one or more characters is based on the minhash function with the distinct salt value input being performed on one or more hash windows of the one or more characters of the search query.
26. The computer program product of Claim 19, wherein the digest of the one or more characters is based on the minhash function being performed on one or more character windows of the one or more characters of the search query.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1 - 26 recites the process of searching a database and compare search indicator with one of the one or more database values. The claim does not provide any detailed step of what the system should do after the comparison and no specific output generated from the comparison. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1 – 8 and 10 - 26 are rejected under 35 U.S.C. 103 as being unpatentable over Mulayin et al (US 10,237,246 B1), in view of He et al (MinHash-Based Fuzzy Keyword Search of Encrypted Data across Multiple Cloud Servers).
A method of offline term searching (col.1 line 67 and col.2 line 1; “receiving a set of transformed search tokens from a searching client device” and col.16 lines 10 – 20;  “Different embodiments of the message lookup module 509 impose different requirements regarding which tokens must be present before a match is determined to have taken place between the transformed tokens and an encrypted message ……. some embodiments require only one transformed token to correspond to the message (an “OR”); other embodiments require at least some threshold number of percentage of the transformed tokens to correspond to the message”, where  threshold number of match is analogous to “fuzzy search” as claimed.).
the method comprising: storing one or more sets of database indicator values in response to receiving the one or more sets of database indicator values from an index database (col.17 lines 57 – 63; “the communication server 100 stores 624 the encrypted message in the conversations repository 104, in a manner similar to step 310 of FIG. 3, for example. The communication server also stores 626 the transformed tokens and the message in the appropriate entries of the search index”)
transmitting a request for one or more salt value inputs from one or more index databases (col.14 lines 36 – 38; “the client request 250 to the communication server 100 includes a request for the possible salts for the current time period; the communication server includes the value U_A(salts)”). 
receiving one or more characters of a search query (col.1 lines 53 – 54; “method performed by a client device comprises receiving search text from a user”). 
generating one or more search indicator values based on the one or more characters of the search query  (col.1 lines 54 – 57; “tokenizing the search text into a set of tokens; identifying a set of possible salt values for the set of tokens; generating a plurality of possible token sets by, for each of the possible salt values”).
wherein each search indicator value of the one or more search indicator values comprises a digest of the one or more characters of the search query inputted into a minhash function with a distinct salt value input (col.18 lines 40 – 44; “secure search module 124 transforms 662 all of the possible search token/salt combinations by applying the same transformation T as described above with respect to the token transformation module”, thus, search token/salt combination are analogous to “search query character and salt value as claimed).
 comparing the one or more search indicator values with the stored one or more sets of database indicator values (col.16 lines 2 – 5; “when a user performs a message search, the user's client device 120 sends transformed tokens that correspond to the user's specified search to the communication server” and col.18 lines 46 – 50; “communication server 100 identifies 672 all of the messages that match, e.g., as described above with respect to the message lookup module 509, where the set of all transformed token/salt combinations from step 662 serve as the set of transformed tokens to search for in the search index”).
wherein each database indicator value in the one or more sets of database indicator values corresponds to a database value  (col.16 lines 27 – 30; “message lookup module 509 sends the encrypted messages deemed to match the user's search (and to satisfy any other relevant criteria) to the client device 120 from which the search originated”).
and providing one or more database values as candidates to represent the search query based on the comparison of the one or more search indicator values with the one or more sets of database indicator values (col.18 lines 52 – 61; “communication server 100 sends 674 the set of matching messages for delivery to the client device …….filtering out any messages that do not truly match. The secure search module 124 may display 678 the (e.g., verified) messages to the user in a user interface (e.g., not displaying the non-verified messages)”).
	Mulayin discloses transformation search character and salt value but does not specifically disclose transformation is done by minhash, that is, wherein each search indicator value of the one or more search indicator values comprises a digest of the one or more characters of the search query inputted into the minhash function with the distinct salt value input.
	However, He et al (MinHash-Based Fuzzy Keyword Search of Encrypted Data across Multiple Cloud Servers) discloses,
wherein each search indicator value comprises a digest of the one or more characters of the search query inputted into the minhash function with the salt value input (Section 3.3, pg.8 #7; “user enters s’, t and keywords w10 , w20 ,. . . , ww’ to be retrieved, randomly selects t” 2 Z_p and calculates Y = (gr)t”. For each keyword wi to be searched, the user calculates the fingerprint value of the keyword wi by using the keyword fingerprint generation algorithm MinHash (s’, wi)” and pg.9 Section 3.2; “fingerprint Si of keyword wi is used to construct an index I through the keyword fingerprint generation algorithm based on the MinHash technique”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the minhash function of the system of He into  transformation of tokenize search of  the system of Mulayin to avoids need to construct fuzzy keyword set for providing  efficient execution of query over an encrypted data.

As per claim 2, the rejection of claim 1 is incorporated and further He et al (MinHash-Based Fuzzy Keyword Search of Encrypted Data across Multiple Cloud Servers) discloses,
further comprising generating one or more confidence levels of the one or more characters of the search query with the one or more database values based on the comparison of the one or more search indicator values with the one or more sets of database indicator values (introduction, pg.1 “each index contains the keyword threshold information of a document” and Section 2 Related Work, pg.3; “Through a series of Hash operations, some invalid query thresholds can be excluded, thus avoiding invalid thresholds from complicated encrypted queries”). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the minhash function of the system of He into  transformation of tokenize search of  the system of Mulayin to identify the security level of each character of the search query in order to protect the integrity of the  search content. 
  
As per claim 3, the rejection of claim 2 is incorporated and further He et al (MinHash-Based Fuzzy Keyword Search of Encrypted Data across Multiple Cloud Servers) discloses,
wherein providing the one or more database values as candidates to represent the search query is further based on the confidence levels that have been created (Section 2 Related Work, pg.3; “Through a series of Hash operations, some invalid query thresholds can be excluded, thus avoiding invalid thresholds from complicated encrypted queries”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the minhash function of the system of He into  transformation of tokenize search of  the system of Mulayin to identify the security level of each character of the search query in order to protect the integrity of the  search content.

As per claim 4, the rejection of claim 2 is incorporated and further He et al (MinHash-Based Fuzzy Keyword Search of Encrypted Data across Multiple Cloud Servers) discloses,
further comprising causing the transmission of one or more of the database values based on the one or more confidence levels generated (Section 3.2, pg.7; “set of encrypted files are divided into N portions according to certain rules and stored on the servers S1, S2, . . . , SN, respectively”). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the minhash function of the system of He into  transformation of tokenize search of  the system of Mulayin to identify the security level of each character of the search query in order to protect the integrity of the  search content.
 
As per claim 5, the rejection of claim 1 is incorporated and further He et al (MinHash-Based Fuzzy Keyword Search of Encrypted Data across Multiple Cloud Servers) discloses,
wherein the digest of the one or more characters is based on the minhash function with the distinct salt value input being performed on one or more hash windows of the one or more characters of the search query (Section 3.2, pg.7; “a set of keywords W = {w1, w2, . . . , wp} are extracted from the set of files before they are uploaded. In addition, fingerprint Si of keyword wi is used to construct an index I through the keyword fingerprint generation algorithm based on the MinHash technique”).   
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the minhash function of the system of He into  transformation of tokenize search of  the system of Mulayin  to reduce the time and resource consumption in generating the minhash.

As per claim 6, the rejection of claim 1 is incorporated and further He et al (MinHash-Based Fuzzy Keyword Search of Encrypted Data across Multiple Cloud Servers) discloses,
wherein each minhash function with the distinct salt value input includes a distinct salt value input to compare to a window of the one or 30 AttyDktNo. 064359/534615 LEGAL02/39244531 vimore characters of the search query, and wherein the one or more salt values are pseudo- random values not related to the one or more characters of the search query (Section 3.3, pg.8, #8; “server S receives the search request from the authorized user, ….calculates the Jaccard distance of the fingerprint Si in the trapdoor T and index Iwi and sends I” to servers S1, S2, . . . , SN. Then, server Sj (j = 1, 2, . . . , N) calculates m = A(ui)\A(fx) according to Jaccard similarity to query file access table of fx and ui in user table. If m _ Xi, fx will be added to the result, otherwise ui has no access. Sj would continue searching for files with high similarity”).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the minhash function of the system of He into  transformation of tokenize search of  the system of Mulayin  to reduce the time and resource consumption in generating the minhash.

As per claim 7, the rejection of claim 1 is incorporated and further He et al (MinHash-Based Fuzzy Keyword Search of Encrypted Data across Multiple Cloud Servers) discloses,
further comprising generating a set of database indicator values, wherein each database indicator value of the set of database indicator values comprises a digest of the database value inputted into the minhash functions (Section 3.3, pg.8 #7; “user enters s’, t and keywords w10 , w20 ,. . . , ww’ to be retrieved, randomly selects t” 2 Z_p and calculates Y = (gr)t”. For each keyword wi to be searched, the user calculates the fingerprint value of the keyword wi by using the keyword fingerprint generation algorithm MinHash (s’, wi)” and pg.9 Section 3.2; “fingerprint Si of keyword wi is used to construct an index I through the keyword fingerprint generation algorithm based on the MinHash technique”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the minhash function of the system of He into  transformation of tokenize search of  the system of Mulayin to avoids need to construct fuzzy keyword set for providing  efficient execution of query over an encrypted data.

As per claim 8, the rejection of claim 7 is incorporated and further Mulayin et al (US 10,237,246 B1) discloses,
wherein the comparing the set of search indicator values with one or more sets of database indicator values comprises comparing search indicator values and database indicators values that were digests of the same minhash function (col.16 lines 2 – 5; “when a user performs a message search, the user's client device 120 sends transformed tokens that correspond to the user's specified search to the communication server” and col.18 lines 46 – 50; “communication server 100 identifies 672 all of the messages that match, e.g., as described above with respect to the message lookup module 509, where the set of all transformed token/salt combinations from step 662 serve as the set of transformed tokens to search for in the search index”).

Claims 10 - 18 are apparatus claim corresponding to methods claims 1 – 9 respectively, and rejected under the same reason set forth in connection with the rejection of claims 1 – 9 respectively above.

Claims 19 - 26 are system claim corresponding to methods claims 1 – 8 respectively, and rejected under the same reason set forth in connection with the rejection of claims 1 – 8 respectively above.

10.	Claim 9 is rejected under 35 U.S.C. 103(a) as obvious over Mulayin et al (US 10,237,246 B1), in view of He et al (MinHash-Based Fuzzy Keyword Search of Encrypted Data across Multiple Cloud Servers), and further in view of Igarashi et al (US 8484190 B1).
As per claim 9, the rejection of claim 2 is incorporated, Mulayin et al (US 10,237,246 B1) and He et al (MinHash-Based Fuzzy Keyword Search of Encrypted Data across Multiple Cloud Servers) does not specifically predicting the search query based on the one or more confidence levels generated.
	However, Igarashi et al (US 8484190 B1) in an analogous art discloses,
further comprising predicting the search query based on the one or more confidence levels generated (col.10 lines 46 – 48; “the predicted search query is also returned with a score identifying the confidence for the predicted search query”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate search query classification process of the system of Igarashi into the combine teaching of Mulayin and He to identify and clarify a trigger query so as to properly formulate the query and make sure the query is directed to user’s interest.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
TITLE:  Partial-match searches of encrypted data sets, US 2013/0238646 A1  author: Anthony W. Maro.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUGUSTINE K. OBISESAN whose telephone number is (571)272-2020. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUGUSTINE K. OBISESAN/
Primary Examiner
Art Unit 2156



2/24/2022